Name: Decision of the EEA Joint Committee No 75/98 of 17 July 1998 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: technology and technical regulations;  European construction;  communications
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(06)Decision of the EEA Joint Committee No 75/98 of 17 July 1998 amending Annex XI (Telecommunication services) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0054 - 0054DECISION OF THE EEA JOINT COMMITTEENo 75/98of 17 July 1998amending Annex XI (Telecommunication services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 31/98 of 30 April 1998(1);Whereas Council Resolution (97/C 303/01) of 22 September 1997 on the further development of a numbering policy for telecommunications services in the European Community(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 26e (Council Resolution (95/C 341/03)) in Annex XI to the Agreement: "26f. 397 Y 1004(01): Council Resolution (97/C 303/01) of 22 September 1997 on the further development of a numbering of a numbering policy for telecommunications services in the European Community (OJ L 303, 4.10.1997, p. 1)."Article 2The texts of Council Resolution (97/C 303/01) in the Icelandic and Norwegian languages, which are annexed to the representative language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 310, 19.11.1998, p. 17.(2) OJ C 303, 4.10.1997, p. 1.